DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 07/01/2022. Claims 15-35 remain pending and are under consideration. Claims 1-14 are cancelled. Claims 23-35 are newly added.
	
Response to Amendment and Arguments
The amendment filed 07/01/2022 has been entered. 
Applicant’s arguments with respect to the rejection of claims 15-22 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 15, 19, and 23.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection of claims 1-14 under 35 U.S.C. 101 have been fully considered and are persuasive due to the cancellation of claims 1-14.  Therefore, the rejection has been withdrawn

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Spencer K. Hunter on 08/03/2022.

The application has been amended as follows: 

1. (Canceled).
2. (Canceled).
3. (Canceled).
4. (Canceled).
5. (Canceled).
6. (Canceled).
7. (Canceled).
8. (Canceled).
9. (Canceled).
10. (Canceled).
11. (Canceled).
12. (Canceled).
13. (Canceled).
14. (Canceled).
15. (Currently amended) A method of detecting fake news, comprising:
receiving a plurality of online news articles including both fake online news articles and real online news articles;
creating a hierarchical macro-level propagation network of the fake online news and real online news articles, the hierarchical macro-level propagation network comprising news nodes, social media post nodes, and social media repost nodes;
creating a hierarchical micro-level propagation network of the fake online news and real online news articles, the hierarchical micro-level propagation network comprising reply nodes;
analyzing structural and temporal features of the hierarchical macro-level propagation network;
analyzing structural, temporal, and linguistic features of the hierarchical micro-level propagation network by executing a trained AI model to generate a predictive sentiment score from the linguistic features analyzed for user replies represented within the reply nodes of the hierarchical micro-level propagation network;
identifying the user replies as having one of (i) positive sentiment, (ii) neutral sentiment, or (iii) negative sentiment based on the predictive sentiment scores generated for the user replies;
calculating a ratio of neutral sentiment over combined neutral sentiment and positive sentiment for the plurality of online news articles from the user replies;
calculating a ratio of negative sentiment over positive sentiment for the plurality of online news articles from the user replies; 
classifying one of the plurality of online news articles as a fake news article when (i) of the user replies for the respective online news article classified as the fake news article is calculated to be highest among the plurality of online news articles and (ii) when a combined neutral sentiment and positive sentiment of the user replies for the respective online news article classified as the fake news article is calculated to be lowest among the plurality of online news articles; and
identifying fake news in the plurality of online news articles based on the analysis of the structural and temporal features of both the hierarchical macro-level and hierarchical micro-level propagation networks and based further on the analysis of the linguistic features of the user replies in the hierarchical micro-level propagation network used to classify the fake news article amongst the plurality of online news articles.
16. (Original)  The method of claim 15, wherein analyzing the structural and temporal features of the hierarchical macro-level propagation network comprises analyzing a depth of, a width of, and number of social media bots in, the hierarchical macro-level propagation network.
17. (Original)  The method of claim 16, wherein analyzing the structural, temporal, and linguistic features of the hierarchical micro-level propagation network comprises analyzing sentiment polarities associated with reply nodes in the hierarchical micro-level propagation network.
18. (Original) The method of claim 17, wherein identifying fake news in the plurality of online news articles based on the analysis of the structural and temporal features of the hierarchical macro-level propagation network and the analysis of the structural, temporal, and linguistic features of hierarchical micro-level propagation network comprises identifying fake news in the plurality of online news articles based on the analysis of the depth of, a width of, and number of social media bots in, the hierarchical macro-level propagation network, and on the analysis of the sentiment polarities associated with reply nodes in the hierarchical micro-level propagation network.
19. (Currently amended) Non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a system, cause the system to detect fake news, comprising:
receiving a plurality of online news articles including both fake online news articles and real online news articles;
creating a hierarchical macro-level propagation network of the fake online news and real online news articles, the hierarchical macro-level propagation network comprising news nodes, social media post nodes, and social media repost nodes;
creating a hierarchical micro-level propagation network of the fake online news and real online news articles, the hierarchical micro-level propagation network comprising reply nodes;
analyzing structural and temporal features of the hierarchical macro-level propagation network;
analyzing structural, temporal, and linguistic features of the hierarchical micro-level propagation network by executing a trained AI model to generate a predictive sentiment score from the linguistic features analyzed for user replies represented within the reply nodes of the hierarchical micro-level propagation network;
identifying the user replies as having one of (i) positive sentiment, (ii) neutral sentiment, or (iii) negative sentiment based on the predictive sentiment scores generated for the user replies; 
calculating a ratio of neutral sentiment over combined neutral sentiment and positive sentiment for the plurality of online news articles from the user replies;
calculating a ratio of negative sentiment over positive sentiment for the plurality of online news articles from the user replies; 
classifying one of the plurality of online news articles as a fake news article when (i) of the user replies for the respective online news article classified as the fake news article is calculated to be highest among the plurality of online news articles and (ii) when a combined neutral sentiment and positive sentiment of the user replies for the respective online news article classified as the fake news article is calculated to be lowest among the plurality of online news articles; and
identifying fake news in the plurality of online news articles based on the analysis of the structural and temporal features of both the hierarchical macro-level and hierarchical micro-level propagation networks and based further on the analysis of the linguistic features of the user replies in the hierarchical micro-level propagation network used to classify the fake news article amongst the plurality of online news articles.
20. (Original)  The non-transitory computer readable storage media of claim 19, wherein analyzing the structural and temporal features of the hierarchical macro-level propagation network comprises analyzing a depth of, a width of, and number of social media bots in, the hierarchical macro-level propagation network.
21. (Original)  The non-transitory computer readable storage media of claim 20, wherein analyzing the structural, temporal, and linguistic features of the hierarchical micro-level propagation network comprises analyzing sentiment polarities associated with reply nodes in the hierarchical micro-level propagation network.
22. (Original) The non-transitory computer readable storage media of claim 21, wherein identifying fake news in the plurality of online news articles based on the analysis of the structural and temporal features of the hierarchical macro-level propagation network and the analysis of the structural, temporal, and linguistic features of the hierarchical micro-level propagation network comprises identifying fake news in the plurality of online news articles based on the analysis of the depth of, a width of, and number of social media bots in, the hierarchical macro-level propagation network, and on the analysis of the sentiment polarities associated with reply nodes in the hierarchical micro-level propagation network.
23. (Currently amended) A system comprising:
a memory to store instructions; 
a set of one or more processors to execute instructions;
a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors, the instructions stored in the memory are configurable to cause the system to perform operations comprising:
receiving a plurality of online news articles including both fake online news articles and real online news articles;
creating a hierarchical macro-level propagation network of the fake online news and real online news articles, the hierarchical macro-level propagation network comprising news nodes, social media post nodes, and social media repost nodes;
creating a hierarchical micro-level propagation network of the fake online news and real online news articles, the hierarchical micro-level propagation network comprising reply nodes;
analyzing structural and temporal features of the hierarchical macro-level propagation network;
analyzing structural, temporal, and linguistic features of the hierarchical micro-level propagation network by executing a trained AI model to generate a predictive sentiment score from the linguistic features analyzed for user replies represented within the reply nodes of the hierarchical micro-level propagation network;
identifying the user replies as having one of (i) positive sentiment, (ii) neutral sentiment, or (iii) negative sentiment based on the predictive sentiment scores generated for the user replies; 
calculating a ratio of neutral sentiment over combined neutral sentiment and positive sentiment for the plurality of online news articles from the user replies;
calculating a ratio of negative sentiment over positive sentiment for the plurality of online news articles from the user replies; 
classifying one of the plurality of online news articles as a fake news article when (i) of the user replies for the respective online news article classified as the fake news article is calculated to be highest among the plurality of online news articles and (ii) when a combined neutral sentiment and positive sentiment of the user replies for the respective online news article classified as the fake news article is calculated to be lowest among the plurality of online news articles; and
identifying fake news in the plurality of online news articles based on the analysis of the structural and temporal features of both the hierarchical macro-level and hierarchical micro-level propagation networks and based further on the analysis of the linguistic features of the user replies in the hierarchical micro-level propagation network used to classify the fake news article amongst the plurality of online news articles.
24. (Previously presented) The system of claim 23:
wherein analyzing the structural and temporal features of the hierarchical macro-level propagation network further comprises analyzing a depth of, a width of, and number of social media bots in, the hierarchical macro-level propagation network.
25. (Previously presented) The system of claim 23:
wherein analyzing the structural, temporal, and linguistic features of the hierarchical micro-level propagation network further comprises analyzing sentiment polarities associated with reply nodes in the hierarchical micro-level propagation network.
26. (Currently amended) The system of claim [[23]] 24:
wherein identifying fake news in the plurality of online news articles further comprises identifying fake news in the plurality of online news articles based on the analysis of the depth of, a width of, and number of social media bots in, the hierarchical macro-level propagation network, and on the analysis of the sentiment polarities associated with reply nodes in the hierarchical micro-level propagation network.
27. (Currently amended) The method of claim [[1]] 15, wherein identifying fake news in the plurality of online news articles further comprises:
comparing a creation time of [[the]] social media user profiles with a current date; and
checking whether the social media user profiles are created by a social media bot.
28. (Currently amended) The non-transitory computer readable storage media of claim 19, wherein identifying fake news in the plurality of online news articles further comprises:
comparing a creation time of [[the]] social media user profiles with a current date; and
checking whether the social media user profiles are created by a social media bot.
29. (Currently amended) The system of claim 23, wherein identifying fake news in the plurality of online news articles further comprises:
comparing a creation time of [[the]] social media user profiles with a current date; and
checking whether the social media user profiles are created by a social media bot.
30. (Currently amended) The method of claim [[1]] 15:
wherein the method further comprises analyzing a distribution of geo-locations of [[the]] social media users that create the posts on social media relating to the published plurality of online news articles; and
wherein identifying fake news in the plurality of online news articles is further based on the analysis of the distribution of geo-locations of the social media users that create the posts on social media relating to the published plurality of online news articles.
31. (Currently amended) The non-transitory computer readable storage media of claim 19:
wherein the instructions cause the system to perform operations further comprising analyzing a distribution of geo-locations of [[the]] social media users that create the posts on social media relating to the published plurality of online news articles; and
wherein identifying fake news in the plurality of online news articles is further based on the analysis of the distribution of geo-locations of the social media users that create the posts on social media relating to the published plurality of online news articles.
32. (Currently amended) The system of claim 23:
wherein the instructions cause the system to perform operations further comprising analyzing a distribution of geo-locations of [[the]] social media users that create the posts on social media relating to the published plurality of online news articles; and
wherein identifying fake news in the plurality of online news articles is further based on the analysis of the distribution of geo-locations of the social media users that create the posts on social media relating to the published plurality of online news articles.
33. (Currently amended) The method of claim [[1]] 15:
wherein the method further comprises obtaining a follower count and a followees count of social media users that create [[the]] posts on social media relating to the published plurality of online news articles; and
wherein identifying fake news in the plurality of online news articles is further based on the follower count and the followees count of the social media users that create the posts on social media relating to the published plurality of online news articles.
34. (Currently amended) The non-transitory computer readable storage media of claim 19:
wherein the instructions cause the system to perform operations further comprising obtaining a follower count and a followees count of social media users that create [[the]] posts on social media relating to the published plurality of online news articles; and
wherein identifying fake news in the plurality of online news articles is further based on the follower count and the followees count of the social media users that create the posts on social media relating to the published plurality of online news articles.
35. (Currently amended) The system of claim 23:
wherein the instructions cause the system to perform operations further comprising obtaining a follower count and a followees count of social media users that create [[the]] posts on social media relating to the published plurality of online news articles; and
wherein identifying fake news in the plurality of online news articles is further based on the follower count and the followees count of the social media users that create the posts on social media relating to the published plurality of online news articles.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “creating a hierarchical macro-level propagation network of the fake online news and real online news articles, the hierarchical macro-level propagation network comprising news nodes, social media post nodes, and social media repost nodes; creating a hierarchical micro-level propagation network of the fake online news and real online news articles, the hierarchical micro-level propagation network comprising reply nodes; analyzing structural and temporal features of the hierarchical macro-level propagation network; analyzing structural, temporal, and linguistic features of the hierarchical micro-level propagation network by executing a trained AI model to generate a predictive sentiment score from the linguistic features analyzed for user replies represented within the reply nodes of the hierarchical micro-level propagation network; identifying the user replies as having one of (i) positive sentiment, (ii) neutral sentiment, or (iii) negative sentiment based on the predictive sentiment scores generated for the user replies; calculating a ratio of neutral sentiment over combined neutral sentiment and positive sentiment for the plurality of online news articles from the user replies; calculating a ratio of negative sentiment over positive sentiment for the plurality of online news articles from the user replies; classifying one of the plurality of online news articles as a fake news article when (i) where the ratio of negative sentiment over positive sentiment of the user replies for the respective online news article classified as the fake news article is calculated to be highest among the plurality of online news articles and (ii) when where the ratio of neutral sentiment over a combined neutral sentiment and positive sentiment of the user replies for the respective online news article classified as the fake news article is calculated to be lowest among the plurality of online news articles; and identifying fake news in the plurality of online news articles based on the analysis of the structural and temporal features of both the hierarchical macro-level and hierarchical micro-level propagation networks and based further on the analysis of the linguistic features of the user replies in the hierarchical micro-level propagation network used to classify the fake news article amongst the plurality of online news articles”. The prior art below does not teach nor suggest the specific generation of a hierarchical macro-level propagation network  and a hierarchical micro-level propagation network,  and the particular analysis of the networks for the classification of online news articles as fake news.

The closest prior art of record, Kulkarni et al. (US 2020/0004882, hereinafter Kulkarni), teaches detecting misinformation by implementing a machine learning model trained on an aggregated dataset of a plurality of articles from a variety of sources, topics, and lengths. The dataset can include the text, title, author, publisher, date of publication, and the URL of each article (¶ [0025]-[0035]). Kulkarni further teaches a social network analysis identifies patterns that fake news exhibits in social media—such as rate and speed of sharing and identifies fake news that way (¶ [0025]). However, Kulkarni does not teach nor suggest specific generation of a hierarchical macro-level propagation network  and a hierarchical micro-level propagation network,  and the particular analysis of the networks for the classification of online news articles as fake news.
Jin et al. (“News Credibility Evaluation on Microblog with a Hierarchical Propagation Model”, Pub. 2014, hereinafter Jin) teaches constructing a credibility propagation network for one news with three layers: message layer, sub-event layer and event layer. After the network is constructed, all links are computed and all entities are initialized, credibility values of all entities can be propagated over this network to achieve a more reliable result. Following that, the semantic and structure features are exploited to adjust the weights of links in the network (II. Problem Definition and III. Hierarchical Credibility Network). However, Jin does not teach nor suggest specific generation of a hierarchical macro-level propagation network including social media repost nodes, and the particular analysis of the networks for the classification of online news articles as fake news.
Shu et al. (“Fake News Detection on Social Media: A Data Mining Perspective”, Pub. Sept. 2017, hereinafter Shu) teaches post-based features focus on identifying useful information to infer the veracity of news from various aspects of relevant social media posts. These features can be categorized as post level, group level, and temporal level. Temporal level features consider the temporal variations of post level feature values (Section 3.2.2 Social Context Features). However, Shu does not teach nor suggest specific generation of a hierarchical macro-level propagation network  and a hierarchical micro-level propagation network, and the particular analysis of the networks for the classification of online news articles as fake news. 
Kwon et al. (“Prominent Features of Rumor Propagation in Online Social Media”, Pub. 2013, hereinafter Kwon) teaches identifying characteristics of rumors by examining the following three aspects of diffusion: temporal, structural, and linguistic (abstract, IV. Feature Identification). However, Kwon does not teach nor suggest specific generation of a hierarchical macro-level propagation network  and a hierarchical micro-level propagation network,  and the particular analysis of the networks for the classification of online news articles as fake news.

The specific limitations “creating a hierarchical macro-level propagation network of the fake online news and real online news articles, the hierarchical macro-level propagation network comprising news nodes, social media post nodes, and social media repost nodes; creating a hierarchical micro-level propagation network of the fake online news and real online news articles, the hierarchical micro-level propagation network comprising reply nodes; analyzing structural and temporal features of the hierarchical macro-level propagation network; analyzing structural, temporal, and linguistic features of the hierarchical micro-level propagation network by executing a trained AI model to generate a predictive sentiment score from the linguistic features analyzed for user replies represented within the reply nodes of the hierarchical micro-level propagation network; identifying the user replies as having one of (i) positive sentiment, (ii) neutral sentiment, or (iii) negative sentiment based on the predictive sentiment scores generated for the user replies; calculating a ratio of neutral sentiment over combined neutral sentiment and positive sentiment for the plurality of online news articles from the user replies; calculating a ratio of negative sentiment over positive sentiment for the plurality of online news articles from the user replies; classifying one of the plurality of online news articles as a fake news article when (i) where the ratio of negative sentiment over positive sentiment of the user replies for the respective online news article classified as the fake news article is calculated to be highest among the plurality of online news articles and (ii) when where the ratio of neutral sentiment over a combined neutral sentiment and positive sentiment of the user replies for the respective online news article classified as the fake news article is calculated to be lowest among the plurality of online news articles; and identifying fake news in the plurality of online news articles based on the analysis of the structural and temporal features of both the hierarchical macro-level and hierarchical micro-level propagation networks and based further on the analysis of the linguistic features of the user replies in the hierarchical micro-level propagation network used to classify the fake news article amongst the plurality of online news articles” clearly present in independent claims 15, 19, and 23 are neither taught nor suggested by the prior art as a whole, either alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        08/04/2022

/William B Partridge/Primary Examiner, Art Unit 2183